IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lawrence J. Guido,                             :
                             Petitioner        :
          v.                                   :   No. 1218 C.D. 2021
                                               :   Submitted: August 19, 2022
Unemployment Compensation                      :
Board of Review,                               :
                    Respondent                 :

BEFORE:        HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                            FILED: October 27, 2022


       Lawrence J. Guido (Claimant) petitions for review of the September 20, 2021
order of the Unemployment Compensation Board of Review (Board) that affirmed
the Referee’s determination and denied Claimant unemployment compensation
(UC) benefits under Section 402(e) of the Unemployment Compensation Law (UC
Law)1 and held him liable for a non-fault overpayment of benefits pursuant to




1
  Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. § 802(e)
(providing that an employee is ineligible for UC benefits when his separation from employment is
due to willful misconduct connected with his work).
Section 804(b)2 of the UC Law. For the following reasons, we affirm the Board’s
decision.
                                      BACKGROUND
       Claimant worked as a part-time cashier at Big Lots Stores, Inc. (Employer)
from December 7, 2015, through September 17, 2020. Reproduced Record (R.R.)
at 120a. On September 17, 2020, Claimant became upset and used vulgar language
toward a co-worker. Id. Despite being scheduled to work until 9:30 p.m., Claimant
walked out of the store, without speaking to his supervisor, at 8:15 p.m. Id. Claimant
did not return on September 17, 2020, to finish his shift. Id. On September 18,
2020, Claimant reported to work, and Employer discharged Claimant. Id.
       Claimant filed a claim for UC benefits, which a UC Service Center denied in
a Notice of Determination dated February 22, 2021. R.R. at 55a. The UC Service
Center concluded that Claimant failed to report to work due to issues with a co-
worker. Id. It held that Claimant failed to show that his reason for quitting was
necessitous and compelling, and it denied Claimant UC benefits pursuant to Section
402(b) of the UC Law.3 Id. Additionally, the UC Service Center assessed a non-
fault overpayment of $2,036 pursuant to Section 804(b). Id. at 51a.
       Claimant appealed to a UC Referee, who held a telephone hearing on April
21, 2021, in which Claimant participated pro se. R.R. at 94a. Jeanette Koptler,
Employer’s service lead (Supervisor), testified on behalf of Employer. The Referee
issued a decision on April 26, 2021, and made the following relevant findings:


2
 43 P.S. § 874(b) (providing that any person who has received UC benefits to which he was not
entitled shall not be liable for repayment, but is liable to have the sum deducted from any future
compensation payable to him during a specific timeframe).

3
 43 P.S. § 802(b) (providing that an employee who voluntarily terminates his employment without
a necessitous and compelling reason is ineligible for benefits).


                                                2
       1. [Claimant] was employed as a [c]ashier for [Employer] with a final
       rate of pay of $10.40 per hour on a part-time basis, with [Claimant]
       working between 12 and 16 hours per week.
       2. [Claimant] began his employment with [Employer] on December 7,
       2015 (Exhibit 18).
       3. [Claimant’s] last date of work was September 17, 2020.
       4. [Claimant] was discharged by [Employer] for vulgar language and
       job abandonment.
       5. [Claimant] had told a co-worker identified as Dani to “F off[.]”
       6. [Claimant] also became upset due to the incident and walked out of
       the store at 8:15 p.m.
       7. [Claimant] was scheduled to work until 9:30 p.m.
       8. [Claimant] did not attempt to speak with [Supervisor] prior to
       walking out.
       9. [Claimant] did not attempt to return to finish his shift on September
       17, 2020.
       10. [Claimant] was discharged when he reported for work on September
       18, 2020.
       11. [Claimant] received $2,036 in [UC] benefits.

R.R. at 109a-10a. The Referee proceeded under Section 402(e) of the UC Law and
concluded that Employer met its burden of proving that Claimant was discharged
from employment for reasons that rose to the level of willful misconduct and that
Claimant had a non-fault overpayment of benefits. Id. at 111a. The Referee noted
that “even if [he] were to agree with [Claimant’s] contention that he was provoked
to use profanity[,]” he could not “condone [Claimant’s] unilateral decision to walk
out of work approximately an hour and 15 minutes prior to the end of his shift
without permission from his supervisor.” R.R. at 121a.
       Claimant appealed to the Board, which issued a decision on September 20,
2021. The Board affirmed the Referee’s decision, adopting and incorporating the
Referee’s findings and conclusions with slight adjustments.4 Id. at 118a. The Board

4
 The Board stated it was adopting the Referee’s findings with the following exception: “in the
Referee’s discussion, he states that [Claimant] was provoked by his being unable to collect
(Footnote continued on next page…)

                                              3
rejected Claimant’s argument that he spoke to Supervisor about the issues with his
co-worker before he left the workplace. Id. It found credible Supervisor’s testimony
that Claimant only mentioned the issue when he telephoned her after leaving the
workplace. Id. Additionally, the Board rejected Claimant’s argument that he had
good cause to leave work early due to his history of panic attacks, finding that
Claimant’s “history of panic attacks may have been good cause for leaving work
early,” but that did “not explain why he neglected to ask [Supervisor] for permission
before he left work.” Id. at 119a. The Board held that Employer “met its burden to
prove that [Claimant’s] leaving work early without permission and his use of
profanity was willful misconduct.” Id. at 119a.
       Claimant now petitions for review of the Board’s order.
                             ISSUES RAISED ON APPEAL
       On appeal, Claimant argues that the Board erred in affirming the Referee’s
decision because Claimant did not engage in willful misconduct. Claimant’s Br. at
12. Claimant argues that the Board erred in determining that Employer met its
burden of establishing willful misconduct because it “presented no evidence that
Claimant violated a work rule when he left the premises early[.]” Id. at 14-15.
Additionally, Claimant asserts that there was insufficient evidence of record to
support the Referee’s findings as adopted by the Board to support the Board’s
finding of willful misconduct. Id. at 17-18. Finally, Claimant contends that the
Board’s finding that he has a non-fault overpayment under Section 804(b) of the UC
Law is “incorrect.”5 Id. at 24.

shopping carts and smoke a cigarette. This is inaccurate. [Claimant] testified that he was provoked
by his co-worker’s comment about helping [Claimant] with a ‘re-shop cart.’” R.R. at 118a.

5
  In Claimant’s Brief, he contends only that the Board’s finding that he has an overpayment is
incorrect because Employer failed to meet its burden of proving willful misconduct.


                                                4
      The Board responds that its findings that Claimant used vulgar language to a
co-worker and left work early without permission were supported by substantial
competent evidence. Board’s Br. at 4. The Board further asserts that the evidence
was sufficient to establish that Claimant (1) leaving work during his shift without
permission or good cause constituted willful misconduct and (2) unjustifiably using
vulgar language at work constituted willful misconduct. Board’s Br. at 10-12.
                                   DISCUSSION
      In reviewing unemployment compensation orders, this Court considers
whether the adjudication is supported by substantial evidence and whether it violates
a claimant’s constitutional rights, the law, or agency practice or procedure. 2 Pa.
C.S. § 704. In Board decisions, the Board is the ultimate fact finder and its findings
“are conclusive on appeal so long as the record, when viewed in its entirety, contains
substantial evidence to support [its] findings.”        W. & S. Life Ins. Co. v.
Unemployment Comp. Bd. of Rev., 913 A.2d 331, 334 n.2 (Pa. Cmwlth. 2006).
Substantial evidence is “relevant evidence upon which a reasonable mind could base
a conclusion.” Johnson v. Unemployment Comp. Bd. of Rev., 502 A.2d 738, 740 (Pa.
Cmwlth. 1986). The mere fact that record evidence “could support a contrary
conclusion” does not mean that the Board’s “findings of fact are not supported by
substantial evidence.” Johnson v. Unemployment Comp. Bd. of Rev., 504 A.2d 989,
990 (Pa. Cmwlth. 1986). We review the record evidence “in the light most favorable
to the party in whose favor the Board has found, giving that party the benefit of all
inferences that can logically and reasonable be drawn[.]” U.S. Banknote Co. v.
Unemployment Comp. Bd. of Rev., 575 A.2d 673, 674 (Pa. Cmwlth. 1990).
      Section 402(e) of the UC Law provides that an employee is ineligible for UC
benefits for any week in which “his unemployment is due to his discharge or



                                          5
temporary suspension from work for willful misconduct connected with his work[.]”
43 P.S. § 802(e). While the term willful misconduct is not defined by statute, this
Court has defined it as follows:

      (1) wanton and willful disregard of an employer’s interests; (2)
      deliberate violation of rules; (3) disregard of the standards of behavior
      which an employer can rightfully expect from an employee; or, (4)
      negligence showing an intentional disregard of the employer’s interests
      or the employee’s duties and obligations.

Johns v. Unemployment Comp. Bd. of Rev., 87 A.3d 1006, 1009 (Pa. Cmwlth. 2014).
      Whether a claimant’s actions constitute willful misconduct is a question of
law subject to review by this Court. Reading Area Water Auth. v. Unemployment
Comp. Bd. of Rev., 137 A.3d 658, 661 (Pa. Cmwlth. 2016). The employer bears the
burden of proving asserted willful misconduct.        43 P.S. § 802(e); Adams v.
Unemployment Comp. Bd. of Rev., 56 A.3d 76, 78-79 (Pa. Cmwlth. 2012). Once an
employer establishes a prima facie case of willful misconduct, the burden shifts to
the claimant to prove that he had good cause for his actions.            Downey v.
Unemployment Comp. Bd. of Rev., 913 A.2d 351, 353 (Pa. Cmwlth. 2006). To show
that he had good cause for his actions, a claimant must show that such actions were
“justifiable and reasonable under the circumstances.” Docherty v. Unemployment
Comp. Bd. of Rev., 898 A.2d 1205, 1208-09 (Pa. Cmwlth. 2006).
      A determination of what amounts to willful misconduct requires a
consideration of all of the surrounding circumstances. Eshbach v. Unemployment
Comp. Bd. of Rev., 855 A.2d 943, 947-48 (Pa. Cmwlth. 2004). Leaving work early
without giving an employer notice constitutes “absenteeism which may rise to the
level of willful misconduct.” Thompson v. Unemployment Comp. Bd. of Rev., 381
A.2d 1024, 1026 (Pa. Cmwlth. 1978). An employer has “the right to expect that his



                                         6
employees will attend work when they are scheduled, that they will be on time[,]
and that they will not leave work early without permission.” Fritz v. Unemployment
Comp. Bd. of Rev., 446 A.2d 330, 333 (Pa. Cmwlth. 1982). An employee’s absence
from work without his employer’s permission violates the standards of behavior
“which the employer has the right to expect of his employees, even though they may
not be expressly set forth in the written or verbal contract.”              Blystone v.
Unemployment Comp. Bd. of Rev., 342 A.2d 772, 773 (Pa. Cmwlth. 1975). It is an
act “so inimical to the employer’s best interests that discharge [is] a natural result.”
Id. at 773.
      While absenteeism, including absenteeism due to walking off the job, is
grounds for discharge of an employee, it is not, in and of itself, a sufficient basis for
a denial of UC benefits. Vargas v. Unemployment Comp. Bd. of Rev., 486 A.2d 1050
(Pa. Cmwlth. 1985). To warrant the denial of benefits, in addition to showing
absenteeism, the employer must also demonstrate one of the following: “(1)
excessive absenteeism; (2) failure to notify the employer in advance of the absence;
(3) lack of good or adequate cause for the absence; (4) disobedience of an employer’s
policy or (5) disregard of warnings.” Id. at 1052 (citation omitted).
      Here, the Board found that during his shift on September 17, 2020, Claimant
was upset, Claimant told a co-worker to “F off,” and Claimant walked out of work
at 8:15 p.m., which was approximately an hour and 15 minutes prior to the end of
his shift. The Board credited Supervisor’s testimony that Claimant failed to notify
Supervisor before leaving work on that date.          The Board rejected Claimant’s
argument that he left work due to a history of panic attacks, finding that it did not
justify leaving work without first notifying Employer. The Board’s findings are
supported by substantial evidence of record including Claimant’s testimony and



                                           7
Supervisor’s testimony. Additionally, Claimant’s failure to notify Supervisor before
walking out of work early, just after his profane outburst at his co-worker, constitutes
sufficient evidence to support the Board’s finding of willful misconduct. Thus, the
Board did not err in determining that Claimant was ineligible for UC benefits under
Section 402(e) of the UC Law.6 Because the Board did not err in determining that
Claimant was ineligible for UC benefits, its assessment of the non-fault overpayment
was appropriate.7
       Accordingly, we affirm the Board’s order.




                                                     ______________________________
                                                     STACY WALLACE, Judge




6
  Because we conclude that Claimant’s walking out of work before the end of his shift without
permission from or notice to his employer is a sufficient basis to establish willful misconduct, we
need not address whether Claimant’s use of vulgarity, in and of itself, is a sufficient basis to
establish willful misconduct.

7
 Because the $2,036 overpayment is a non-fault overpayment under Section 804(b)(1) of the UC
Law, Claimant will not be required to repay that amount, but it may be “deducted from any future
compensation payable to him[.]” 43 P.S. § 874(b)(1).


                                                8
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lawrence J. Guido,                    :
                       Petitioner     :
        v.                            :   No. 1218 C.D. 2021
                                      :
Unemployment Compensation             :
Board of Review,                      :
                    Respondent        :




                                    ORDER


             AND NOW, this 27th day of October, 2022, the Unemployment
Compensation Board of Review’s September 20, 2021 order is AFFIRMED.




                                      ______________________________
                                      STACY WALLACE, Judge